Stephens, J.
Since the judgment of this court reversing the trial court in this ease has, on certiorari, been reversed by the Supreme Court, and since the law of this case as announced in the opinion of the Supreme Court in McCallum v. Twiggs County Bank, 172 Ga. 591 (158 S. E. 302), supersedes that announced in the opinion of this court in Twiggs County Bank v. McCallum, 39 Ga. App. 306 (147 S. E. 129) , and demands an affirmance of the judgment of the trial court, the judgment of reversal heretofore rendered by this court is vacated, and the judgment of the trial court is affirmed.

Judgment affirmed.


Jenkins, P. J., amd Bell, J., concw.